Gaynor, J.
If the contention of the petitioner be true, that it is in order to elect two justices of the1 Supreme Court at the coming election in the Second Judicial District, then every voter is free .to vote for two justices, and the law will conclusively presume that he knows his rights in that particular, and that he will- act and govern himself accordingly. People ex rel. Goring v. Trustees, 9 Misc. Rep. 246; 144 N. Y. 616. It would follow that the two candidates receiving the highest number of votes would be elected. The certificate by the secretary of state to the officials in each county and city who make up and print the ballots, that the petitioner was nominated to the office of justice of the Supreme Court, puts the petitioner, upon the ballots', as a candidate for justice of the Supreme Oourt on equal terms with all other nominees for that office; This is all he is entitled to The designation in his certificates of nomination, that he was nominated' “ to fill a vacancy in place of Calvin E. Pratt* deceased,” was surplusage. There is no way under the law to só classify nominee's for justice of the Supreme Court When more than one are to be elected, they are voted for indiscriminately for full terms, and those receiving the highest number of votes are elected.. The Election Taw provides for the designation upon the ballots of - the particular term each candidate for the same office is running for, only in cases where the several terms to be filled are of different length. However a vacancy, arises in the office of justice of the Supreme Court, the election is always for a full term. The application is therefore denied.
Application denied.